Silver Standard Resources Inc. Consolidated Balance Sheets As at September 30, 2010 (expressed in thousands of United States dollars - unaudited) September 30 December 31 Note $ $ Assets Current assets Cash and cash equivalents Accounts receivable Marketable securities 3b Inventories 4 Prepaid expenses and other assets Asset held for sale 5 - Restricted cash Convertible debenture 3c Value added tax recoverable 3d Mineral properties and property, plant, and equipment 5 Liabilities and Shareholders' Equity Current liabilities Accounts payable and accrued liabilities Accrued interest on convertible notes 6 Current portion of asset retirement obligations Asset retirement obligations Taxes payable Future income tax liability Long-term convertible notes 6 Shareholders' Equity Share capital Value assigned to stock options Value assigned to convertible notes Contributed surplus Accumulated other comprehensive loss ) ) Deficit ) ) Equity attributable to Silver Standard shareholders Non-controlling interest Total Shareholders' Equity Commitments (note 3d) Subsequent event (note 13) Approved on behalf of the Board of Directors “John R. Brodie” “Peter W. Tomsett” John R. Brodie,FCA Peter W. Tomsett (Chairman of the Audit Committee) (Director) 1 Silver Standard Resources Inc. Consolidated Statements of Earnings (Loss) (expressed in thousands of United States dollars, except per share amounts - unaudited) Three Months Ended September 30 Nine Months Ended September 30 Note $ Revenue - - Cost of sales - - Depletion, depreciation and amortization - - Earnings (Loss) from mine operations - ) - General and administration Stock-based compensation 7b Property examination and exploration 73 Reclamation and accretion 86 Earnings (Loss) from operations ) ) ) Other income (expenses) Investment income Foreign exchange gain (loss) ) ) Other income (expense) 11 Interest expense 6 ) - ) - ) 44 Earnings (Loss) before income taxes ) Income tax recovery (expense): Current income taxes ) - ) Future income taxes ) 67 ) 69 Loss for the period ) Weighted average shares outstanding (thousands) Basic and diluted Loss per common share Basic and diluted loss per share ) 2 Silver Standard Resources Inc. Consolidated Statements of Cash Flows (expressed in thousands of United States dollars - unaudited) Three months ended September 30 Nine months ended September 30 Note $ Operating activities Loss for the period ) Items not affecting cash Depletion, depreciation and amortization 59 Stock-based compensation 7b Asset retirement obligations 76 Gain on sale of imarketable securities and mineral property ) and property, plant and equipment Unrealized (gain) loss on held-for-trading financial instruments 3c 62 ) ) Accretion expense on convertible notes 6 - - Interest income on convertible debenture ) Write-down of mineral properties - - - Write-down of convertible debenture and other investments - - - Future income tax recovery ) ) ) Foreign exchange (gain) loss ) ) Increase (decrease) in non-cash working capital items 10 ) ) ) Cash generated (used) in operating activities ) ) ) Financing activities Shares issued for cash Share issue costs ) Cash generated by financing activities Investing activities Expenditures on mineral properties ) Settlement of payables for property, plant and equipment ) Increase in value added tax recoverable (net) Proceeds from sale of marketable securities Net proceeds from sale of mineral property - - - Cash used in investing activities ) Increase (decrease) in cash and cash equivalents ) ) ) Cash and cash equivalents - Beginning of period Cash and cash equivalents - End of period Supplementary cash flow information (note 10) 3 Silver Standard Resources Inc. Consolidated Statements of Comprehensive Income (Loss) (expressed in thousands of United States dollars - unaudited) Three Months Ended September 30 Nine Months Ended September 30 Note $ Loss for the period ) ) ) Other comprehensive loss Unrealized gain on marketable securities, net of tax 3b Realized gain on sale of marketable securities recycled to net loss, net of tax 3b ) Foreign exchange gain on marketable securities Other comprehensive income for the period Comprehensive income (loss) for the period ) ) ) 4 Silver Standard Resources Inc. Consolidated Statements of Shareholders’ Equity For the nine months ended September 30, 2010 (expressed in thousands of United States dollars - unaudited) Values Values Accumulated Common Shares assigned assigned to other Non- Number of to stock convertible Contributed comprehensive controlling Total shares Amount options notes Surplus income (loss) Deficit Total interest Equity (thousands) $ Balance, December 31, 2007 - ) Issued for cash: Exercise of options - Value assigned to options granted - Value of options exercised - ) - Value assigned to convertible notes - Other comprehensive loss - ) - ) - ) Loss for the year - ) ) - ) Balance, December 31, 2008 ) ) Issued for cash: Public offering - Share issue costs - ) - ) - ) Exercise of options - Value assigned to options granted - Value of options exercised - ) - Other comprehensive income - Loss for the period - ) ) - ) Balance, December 31, 2009 ) ) Issued for cash: Public offering - Share issue costs - ) - ) - ) Exercise of options 29 - Value assigned to options granted - Value of options exercised - ) - Other comprehensive loss - ) - ) - ) Loss for the period - ) ) - ) Balance, March 31, 2010 ) ) Issued for cash: Share issue costs - ) - ) - ) Exercise of options 29 - Value assigned to options granted - Value of options exercised - ) - Other comprehensive loss - ) - ) - ) Loss for the period - ) ) - ) Balance, June 30, 2010 ) ) Issued for cash: Share issue costs - ) - ) - ) Exercise of options 67 - Value assigned to options granted - Value of options exercised - ) - Other comprehensive income - Loss for the period - ) ) - ) Balance, September 30, 2010 ) ) 5 Silver Standard Resources Inc. Notes to Consolidated Financial Statements For the nine months ended September 30, 2010 (tabular amounts expressed in thousands of United States dollars unless otherwise stated) 1 NATURE OF OPERATIONS We are a silver resource company that has assembled a portfolio of silver-dominant projects since 1994.These projects are located in seven countries in the Americas and Australia.With the Pirquitas Project in Argentina entering production in December 2009, we are now focused on operating and producing silver from our Pirquitas Mine, and on advancing our other principal projects and project pipeline.These include our San Luis, Pitarrilla, Diablillos, Snowfield, Brucejack and San Agustin projects.In addition to our principal projects, we hold a geologically-diverse portfolio of other predominantly silver projects in various stages of exploration.Certain of our projects also contain significant gold resources.Prior to the year ended December 31, 2009, we were a development stage company. Management has estimated that we will have adequate funds from existing working capital to meet our corporate, development, administrative and property obligations for the coming year.We will periodically need to obtain additional financing (see note 7 – Shareholders’ Equity), and while we have been successful in the past, there can be no assurance that we will be able to do so in the future. The recoverability of the amounts shown for mineral properties and related deferred costs is dependent upon the existence of economically recoverable reserves, our ability to obtain necessary financing to complete the development of those properties, and upon future profitable production. The amounts shown as deferred expenditures and property acquisition costs represent net costs to date, less amounts amortized and/or written-off, and do not necessarily represent present or future values. 2 SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation These unaudited interim consolidated financial statements follow the same accounting policies as our most recent audited annual consolidated financial statements, except for the adoption of new accounting standards described below.These statements do not contain all of the information required for annual financial statements and should be read in conjunction with our annual consolidated financial statements.In the opinion of management, all of the adjustments necessary to fairly present the consolidated financial statements set forth herein have been made.We have reclassified certain comparative figures to reflect the presentation used in our most recent annual consolidated financial statements. Changes in Accounting Policies Business combinations and related sections Effective January 1, 2010, we elected to adopt Chartered Accountants Handbook (“CICA”) Handbook Sections 1582, “Business Combinations”, 1601, “Consolidated Financial Statements”, and 1602 “Non-Controlling Interests” on a prospective basis.The adoption of these standards did not have a material impact on our consolidated financial statements other than the presentation of non-controlling interest within shareholders’ equity on the balance sheet. 6 Silver Standard Resources Inc. Notes to Consolidated Financial Statements For the nine months ended September 30, 2010 (tabular amounts expressed in thousands of United States dollars unless otherwise stated) 2SIGNIFICANT ACCOUNTING POLICIES (Cont’d) Financial Instruments Amendments to Canadian Institute of Chartered Accountants Handbook (“CICA”) Handbook Section 3855, “Financial Instruments – Recognition and Measurement”, related to clarification on the recognition of prepayment options embedded in a debt instrument and on the calculation of interest on a financial asset after recognition of an impairment loss are effective January 1, 2011 on a prospective basis, with early adoption permitted.We have elected to adopt this standard on a prospective basis effective January 1, 2010.The adoption of these amendments did not have a material impact on our consolidated financial statements. Recent accounting pronouncements The only recent accounting pronouncement issued which will have a significant impact on the Company in the future is as follows: International Financial Reporting Standards Effective January 1, 2011, our primary basis of accounting will change to International Financial Reporting Standards. 3 FINANCIAL INSTRUMENTS As at September 30, 2010, the carrying and fair values of our financial instruments by category are as follows: September 30, 2010 Held for Loans & Available Other financial Carrying Fair trading receivables for sale liabilities value value $ Financial assets Cash and cash equivalents - - - Accounts receivable - - Marketable securities (note 3b) - - - Restricted cash - - - Convertible debenture (note 3c) (1) 4 - - - Financial liabilities Accounts payable and accrued liabilities - - - Convertible notes (note 6) (2) - (1) The fair value of our convertible debenture is estimated using the discounted cash flow method at market rates on the balance sheet date.The fair value relates to both the debt and conversion feature of our convertible debenture. (2) The fair value of our convertible notes is estimated using average market quoted prices provided by market makers in the over-the-counter market on the balance sheet date. 7 Silver Standard Resources Inc. Notes to Consolidated Financial Statements For the nine months ended September 30, 2010 (tabular amounts expressed in thousands of United States dollars unless otherwise stated) 3FINANCIAL INSTRUMENTS (Cont’d) (a)Fair value hierarchy CICA Handbook Section 3862 establishes a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value.The table below shows the financial instruments carried at fair value by valuation method. Fair Value at September 30, 2010 Total Level 1 Level 2 Level 3 $ Assets: Cash and cash equivalents - - Marketable securities - - Trade receivables from provisional invoices - - Restricted cash - - Derivatives 4 - 4 - - (b)Marketable Securities At September 30, 2010, we held marketable securities designated as available-for-sale with total fair value of $19,525,000 (December 31, 2009 - $17,863,000) and total cost of $8,042,000 (December 31, 2009 - $7,732,000).The mark-to-market gain (loss) recognized in Other Comprehensive Loss for these instruments is as follows: Three months ended September 30 Nine months ended September 30 $ Unrealized gain on marketable securities Future tax in OCI ) Realized gains recycled to net loss ) Future tax recycled to net loss 12 ) 8 Silver Standard Resources Inc. Notes to Consolidated Financial Statements For the nine months ended September 30, 2010 (tabular amounts expressed in thousands of United States dollars unless otherwise stated) 3 FINANCIAL INSTRUMENTS (Cont’d) (c)Convertible debenture receivable In July 2008, we received a C$10 million convertible debenture from Aurcana Corporation (“Aurcana”) as part of the consideration we received for the sale of the Shafter Silver Project.In July 2009, Aurcana negotiated a revision to the coupon rate on the debenture from 3% per year to 1.5% in the first year and 4% per year thereafter. At September 30, 2010, the carrying value of the debenture was $6,335,000 (December 31, 2009 - $6,081,000).Of this amount, $6,331,000 (December 31, 2009 - $5,606,000) represents the carrying value of the note receivable component estimated using the discounted cash flow model method and $4,000 (December 31, 2009 - $475,000) represents the fair value of the conversion feature using the Black-Scholes method. For the three months ended September 30, 2010, interest and accretion income of $313,000 (September 30, 2009 - $216,000) was recorded in earnings in relation to the note receivable component and an unrealized loss of $62,000 (September 30, 2009 - unrealized gain $158,000) was recorded in relation to adjusting the fair value of the conversion feature. For the nine months ended September 30, 2010, interest and accretion income of $605,000 (September 30, 2009 - $720,000) was recorded in earnings in relation to the note receivable component and an unrealized loss of $479,000 (September 30, 2009 – unrealized gain of $141,000) was recorded in relation to adjusting the fair value of the conversion feature. (d)Financial Risk Management Our activities expose us to a variety of financial risks, including credit risk, liquidity risk and market risk.From time to time, we may use foreign exchange contracts, commodity price contracts and interest rate swaps to manage exposure to fluctuations in foreign exchange, metal prices and interest rates.We do not have a practice of trading derivatives. Our use of derivatives has been limited to specific programs to manage fluctuations in foreign exchange risk, which are subject to the oversight of the Board of Directors. Credit Risk Credit risk arises from the non-performance by counterparties of contractual financial obligations.Our credit risk arises primarily with respect to our cash and cash equivalents, accounts receivable, convertible debenture receivable and value added tax recoverable.We have established internal policies to mitigate our exposure to credit risk, including limiting the concentration of credit risk, ensuring a minimum credit worthiness of customers and monitoring liquidity of available funds.We manage our credit risk on cash and cash equivalents by investing only in government obligations and the credit risk associated with these investments is considered to be low. During the three and nine months ended September 30, 2010, we sold all of our concentrate production to one customer.Our customer is a large international organization and our credit risk associated with trade receivables is considered to be low.We have not experienced any bad debts with this customer. 9 Silver Standard Resources Inc. Notes to Consolidated Financial Statements For the nine months ended September 30, 2010 (tabular amounts expressed in thousands of United States dollars unless otherwise stated) 3 FINANCIAL INSTRUMENTS (Cont’d) Argentinean law states that valued added tax (“VAT”) paid is recoverable once the company reaches the production stage.We commenced production at our Pirquitas property on December 1, 2009 and as a result, we are in the process of applying to the Argentinean government to recover our VAT. Our maximum exposure to credit risk at September 30, 2010 is as follows: September 30 December 31 $ $ Cash and cash equivalents Accounts receivable Restricted cash Convertible debenture receivable Value added tax recoverable Liquidity Risk Liquidity risk is the risk that we will encounter difficulty in meeting obligations associated with financial liabilities.We have in place a planning and budgeting process to assist in determining the funds required to support our normal operating requirements on an ongoing basis as well as our expansion plans.We manage liquidity risk by ensuring sufficient resources are available to meet short-term business requirements, taking into account our anticipated cash flows from operations and our cash and cash equivalent balances. We ensure that there is sufficient capital to meet our long-term obligations by continuously monitoring and reviewing actual and forecasted cash flows, and match the maturity profile of financial assets to development, capital and operating needs.If necessary, we may raise funds through the issuance of debt, equity, or monetization of non-core assets.We believe our sources will be sufficient to cover our short-term and long-term cash requirements. 10 Silver Standard Resources Inc. Notes to Consolidated Financial Statements For the nine months ended September 30, 2010 (tabular amounts expressed in thousands of United States dollars unless otherwise stated) 3 FINANCIAL INSTRUMENTS (Cont’d) We enter into contracts that give rise to commitments for future minimum payments in the normal course of business.The following table summarizes the remaining undiscounted contractual maturities of our financial liabilities and operating and capital commitments at September 30: Less than 1 to 3 4 to 5 Over 5 1 year years years years Total $ Accounts payable and accrued liabilities - - - Asset retirement obligations 2,505 2,411 18,611 Long-term convertible note repayments * - - - Interest on convertible notes * - - Capital expenditure commitments - - Operating expenditure commitments Minimum rental and lease payments - * Convertible notes are due in 2028 but are expected to be repaid in 2013.The notes bear an interest rate of4.5% per annum and are convertible into common shares at a fixed conversion rate upon specified events. Market Risk i)Foreign Exchange Risk We operate projects in seven different countries and therefore, foreign exchange risk exposures arise from transactions denominated in foreign currencies.Our foreign exchange risk arises primarily with respect to the Canadian dollar and Argentine peso. As at September 30, our exposure to foreign exchange risk in currencies other than the U.S. dollar is as follows: September 30, 2010 Cash and cash equivalents and restricted cash Convertible debenture Value added tax recoverable Accounts payable and accrued liabilities $
